DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
2.	Claims 1-6, 8-12, 17 and 21-27 were rejected under 35 U.S.C. 103 as being unpatentable over Goldfarb et al. (US2018/0354147) in view of Joyce et al. (US2020/0202520), Claim 7 was rejected under 35 U.S.C. 103 as being unpatentable over Goldfarb et al. (US2018/0354147) in view of Joyce et al. (US2020/0202520), Claims 13-16 were rejected under 35 U.S.C. 103 as being unpatentable over Goldfarb et al. (US2018/0354147) in view of Joyce et al. (US2020/0202520) further in view of Fuellgrabe et al. (US2019/0299347), Claims 19 and 20 were rejected under 35 U.S.C. 103 as being unpatentable over Goldfarb et al. (US2018/0354147) in view of Joyce et al. (US2020/0202520) further in view of Li et al. (US2021/0360894), and Claim 18 was objected to as being dependent upon a rejected base claim, but allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Claims 1, 26 and 27 are independent.
	Applicant has amended each of the independent claims to include the allowable subject matter of claims 17 and 18, and canceled claims 17 and 18.  Examiner agrees with Applicant’s argument that the amended claims overcome the previous rejection.
Allowable Subject Matter
3.	Claims 1-16 and 19-27 are allowed.  Nothing in the prior art showed or suggested the specific limitations of these claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDA C BERNARDI whose telephone number is (571)270-7125. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MATTHEW BELLA can be reached on (571) 272-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRENDA C BERNARDI/Primary Examiner, Art Unit 2667